ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 12/28/2020 have been entered and considered and are found persuasive.  
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a system for selecting an area on a first panoramic image where the connection with another panoramic image can be made, identifying two or more nearby panoramic images, selecting one of the images, displaying by overlaying the first image on the selected image, overlaying an alignment indicator on top of the selected image, and aligning the two images by rotating the selected image so that similar imagery in both images is displayed in the same display location relative to the alignment indicator.
For example, the Oh reference teaches setting up panoramic image transitions by aligning multiple panoramic images together. In two panoramic images certain structures like a building are selected with a rectangle tool in both images (Figs. 13 and 14). By selecting this same building in both images the panoramic images can be rotationally aligned with one another with an alignment indicator. The latest claim amendments require overlaying the alignment indicator on top of the panoramic images such that similar imagery is displayed in the same display location relative to the alignment indicator. The procedure in the Oh reference is not based on aligning the 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661